ORDER

FORRESTER, District Judge.
This matter is before the court on United States Bankruptcy Judge Robert E. Brizen-*164dine’s Report and Recommendation that the counts against Defendant Mack Wilboum be dismissed for failure to state a claim. In addition, Defendant Wilboum has moved this court to withdraw the reference to the bankruptcy court due to the presence of Racketeering-Influenced and Corrupt Organization (“RICO”) and state law claims in the debtor’s petition.
I. JUDGE BRIZENDINE’S REPORT AND RECOMMENDATION
In his Report and Recommendation, Judge Brizendine recommended that Defendant’s motion to dismiss be granted. After careful consideration and since there are no objections, this court ADOPTS Judge Brizendine’s Report and Recommendation.
II. MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
In his motion to withdraw the reference from the bankruptcy court, Defendant Wilb-ourn argued that withdrawal is mandated because of the RICO and state law allegations against him. Defendant Wilbourn presented both the motion to withdraw the reference and the motion to dismiss to Judge Brizendine, who recommended that the motion to dismiss be granted. Since Defendant Wilboum failed to object to the Report and Recommendation, this court assumes that Defendant has abandoned his motion to withdraw the reference in favor of the alternative motion to dismiss. Accordingly, Defendant’s motion to withdraw the reference is DENIED.
III. CONCLUSION
Defendant Wilbourn’s motion to withdraw the reference [1-1] is DENIED. Judge Brizendine’s Report and Recommendation [2-1] is ADOPTED. Defendant Wilboum is DISMISSED from the action.
SO ORDERED.